            Case 2:20-cv-00152-KJM-AC Document 16 Filed 08/25/21 Page 1 of 2



 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2781
   Facsimile: (916) 554-2900
 5 Dean.Carter@usdoj.gov

 6 Attorneys for the United States

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   SAMUEL GALDAMEZ,                                      CASE NO.: 2:20-cv-00152-KJM-AC
11                                Plaintiff,               STIPULATION AND ORDER TO
                                                           EXTEND DISCOVERY DEADLINES
12   v.
13   UNITED STATES OF AMERICA,
14                                Defendant.
15

16          The parties submit the following stipulation to extend the remaining discovery deadlines in
17 this matter by ninety (90) days. Pursuant to Fed. R. Civ. P. 16(b)(4), good cause exists to extend

18 these remaining deadlines because an extension will allow the parties to avoid unnecessary expenses

19 related to discovery and expert disclosures while the parties attempt to settle this matter. The parties

20 have contacted Magistrate Judge Claire’s chambers to obtain available dates for a settlement

21 conference. Pursuant to Local Rule 144(b), the parties previously requested and obtained a ninety-

22 day extension of time of these deadlines on April 5, 2021.

23          The parties therefore respectfully request that the Court grant a ninety-day extension of time
24 of the remaining discovery deadlines.

25

26

27

28
                                                       1
     STIPULATION AND ORDER
            Case 2:20-cv-00152-KJM-AC Document 16 Filed 08/25/21 Page 2 of 2



 1          Accordingly, by and between the parties and subject to Court approval,

 2          IT IS HEREBY STIPULATED that the following deadlines be extended by ninety (90)

 3 days:

 4

 5    Discovery matter                   Original deadline               New deadline

 6    Fact discovery cut-off             August 26, 2021                 November 24, 2021

 7    Expert disclosures                 September 28, 2021              December 27, 2021

 8    Rebuttal expert disclosures        October 28, 2021                January 26, 2022
 9    Expert discovery cut-off           November 25, 2021               February 23, 2022
10    Dispositive motions heard          December 17, 2021               March 18, 2022
11
     Dated: August 23, 2021                              PHILLIP A. TALBERT
12                                                       Acting United States Attorney
13                                                By:    /s/ W. Dean Carter
                                                         W. DEAN CARTER
14                                                       Assistant United States Attorney
15                                                       Attorneys for Defendant
                                                         United States of America
16

17 Dated: August 23, 2021                                STAWICKI ANDERSON & SINCLAIR
18
                                                  By:    /s/ Nicholas Anderson
19                                                       Nicholas Anderson

20                                                       Attorneys for Plaintiff
                                                         Samuel Galdamez
21

22
                                                   ORDER
23
           The court grants the stipulation as outlined, except dispositive motions will be heard on
24
     March 25, 2022 as March 18, 2022 is not an available civil law and motion date. IT IS SO
25
     ORDERED.
26
     DATED: August 24, 2021.
27

28
     STIPULATION AND ORDER
